Title: From George Washington to Jonathan Boucher, 13 July 1769
From: Washington, George
To: Boucher, Jonathan

 

Revd Sir,
Mount Vernon, July 13th 1769

As we have fixed upon the 27th Instt for our departure to the Frederick Springs, & Mrs Washington is desirous of seeing her Son before she leaves home, I am now to request the favour of you to permit him to come up for that purpose so soon as this Letter gets to hand (by Mr Stedlar, which I am told will be eight days after date).
Nothing new in this part of the Country worth a recital, and therefore I have only to add the Compls. of Mrs Washington and my own to yourself & Miss Boucher, and our Loves to Jacky. I am Revd Sir Yr Most Hble Servt

Go: Washington

